Order and judgment unanimously affirmed without costs. Memorandum: We affirm for the reasons stated in the decision of Supreme Court (Inglehart, J.). We add only that we agree with Supreme Court that, even if the Federal Government had exclusive jurisdiction over Fort Drum, petitioner’s property would be taxable under the provisions of 10 USC § 2667 (e). We reject petitioner’s argument that section 2667 (e) authorizes the taxation only of leasehold interests, which are not taxable under New York State law. Section 2667 (e) authorizes the taxation of all interests of the lessee. Here, the lessee has an interest in the building erected upon the leased land, which building is taxable as real property even though the fee is nontaxable (see, Matter of Fort Hamilton Manor v Boyland, 4 NY2d 192, 198). (Appeal from order and judgment of Supreme Court, Jefferson County, Inglehart, J.—summary judgment.) Present —Boomer, J. P., Green, Pine, Balio and Davis, JJ.